IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 132 MM 2014
                              :
               Respondent     :
                              :
                              :
           v.                 :
                              :
                              :
RICHARD C. CURRAN,            :
                              :
               Petitioner     :


                                      ORDER




PER CURIAM

      AND NOW, this 1st day of October, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.